Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Suzanne Konrad on 28 July 2021.
The application has been amended as follows: 

1. (Currently Amended) A cell unit for a solid oxide fuel cell comprising a sequential stack of: 
a power generation cell including a cathode layer, an electrolyte layer, and an anode layer; 
an auxiliary collector layer that assists electrical contact; and 
a separator provided with at least one flow passage portion and at least one gas flow passage, each of the at least one flow passage portion defining one of the at least one gas flow passage, wherein 
the auxiliary collector layer has at least one curved portion that is disposed so as to overlap a single one of the at least one gas flow passage in a stacking direction, and that is curved in an arch shape so as to project toward a power generation cell side, the single one of the single one of the one gas flow passage.

10. (New) A cell unit for a solid oxide fuel cell comprising a sequential stack of: 
a power generation cell including a cathode layer, an electrolyte layer, and an anode layer; 

a separator provided with at least one flow passage portion and at least one gas flow passage, each of the at least one flow passage portion defining one of the at least one gas flow passage, wherein 
the auxiliary collector layer has at least one curved portion that is disposed so as to overlap a single one of the at least one gas flow passage in a stacking direction, and that is curved in an arch shape so as to project toward a power generation cell side, each of the 

Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the auxiliary collector layer having a curved portion that is curved in an arch shape so as to project toward a power generation cell side, each curved portion overlapping a single one of the at least one gas flow passage, and the curved portion having a shape of a continuously bending line over an entire width of the gas flow passage or where each curved portion overlapping a single respective one of the gas flow passage such that each curved portion corresponds to a single gas flow passage and each gas flow passage corresponds to a single curved portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1723

/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723